          Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PRESTINE BUSH,                           )
                                         )
                                         ) 2:19-cv-01004-NR
              Plaintiff,                 )
                                         )
      v.                                 )
                                         )
                                         )
COMCAST CABLE                            )
COMMUNICATIONS                           )
MANAGEMENT, LLC, et al.                  )
                                         )
                                         )
              Defendants.                )

                                   OPINION
J. Nicholas Ranjan, United States District Judge
      Comcast requires its employees to accept the terms of a dispute-
resolution program, known as “Comcast Solutions,” as a condition of their
employment. One of those terms is a mutually binding arbitration provision.
Here, Comcast seeks to enforce that provision against Prestine Bush, a former
employee, who has asserted claims against Comcast for violating the ADA,
Title VII, and the PHRA.       Ms. Bush seeks to avoid arbitration on three
grounds. First, she claims that the Comcast Solutions program is
unconscionable. Second, she argues that she never accepted the terms of
Comcast Solutions. And, third, she contends that the arbitration agreement is
void because Comcast materially breached its own obligations under the
Comcast Solutions program. The Court disagrees, and will grant Comcast’s
motion.
      First, the arbitration agreement is not unconscionable.       Ms. Bush’s
contrary argument rests on the sort of “generalized attacks on arbitration” that
the Supreme Court has rejected. Gilmer v. Interstate/Johnson Lane Corp., 500
U.S. 20, 30 (1991). Based on the evidence submitted to the Court, the Comcast
                                      -1-
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 2 of 26




Solutions program does not circumscribe Ms. Bush’s rights or remedies under
federal law. To the contrary, it provides for a neutral forum in which Ms. Bush
may obtain the same money damages, attorneys’ fees, and equitable relief that
would be available through a court. Comcast will even pay for the arbitration
and reimburse up to $1,500.00 in attorneys’ fees. If other unfair provisions
exist, then Ms. Bush has not brought them to the Court’s attention.
      Second, Ms. Bush’s own deposition testimony defeats her claim that she
did not accept the terms of the Comcast Solutions program. Ms. Bush first
submitted a declaration denying that she accepted any such agreement, but
then, when the Court authorized limited discovery, testified that she had
received Comcast’s offer letter and had “no reason to dispute” that she accepted
its relevant employment terms, including the Comcast Solutions program, or
that she had twice acknowledged being bound by Comcast Solutions after that.
To the extent Ms. Bush still relies on her earlier declaration to suggest
otherwise, her subsequent deposition testimony controls.
      Third, Comcast did not materially breach the arbitration agreement.
Ms. Bush’s theory is that Comcast refused to arbitrate her claims when she
demanded it do so while she was still employed, and so it cannot force her to
arbitrate those claims now. But discovery has shown that Ms. Bush did not
demand to mediate or arbitrate any claim she might have against Comcast.
Rather, she asked Comcast’s Human Resources department, through the
separate “Comcast Listens” program, to facilitate a discussion between herself
and the employees she alleged were harassing her, and to investigate or take
action to address that harassment.
      To be sure, the Court is skeptical of the formalistic wall Comcast tries to
erect between the “Comcast Listens” and “Comcast Solutions” programs. If an
employee erroneously demanded to arbitrate a legal claim against Comcast
                                      -2-
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 3 of 26




through the “Listens” program, instead of the “Solutions” program, it would
probably be on Comcast to refer the claim to the right place. But Ms. Bush
never made such a demand—there is no evidence that she ever expressed to
Comcast, whether formally or otherwise, an intent to assert any legal claim
against the company at all. Thus, because a mere request for help resolving
harassment by co-workers did not trigger Comcast’s duty to arbitrate under
the Comcast Solutions program, Comcast did not breach any contractual duty
by “failing” to arbitrate.
      For these reasons, the Court will grant Comcast’s motion, compel Ms.
Bush’s claims to binding arbitration, and dismiss this case with prejudice.
                               BACKGROUND
I.    Ms. Bush’s employment with Comcast, and allegations of
      harassment following sexual assault by a co-worker.
      Ms. Bush began working for Comcast as a customer service
representative on January 31, 2017. [ECF 1, ¶ 9]. She alleges that Comcast
had a “gossipy and unruly work culture” and that “[i]n April 2017, rumors
began to spread that [she] was in a relationship with Imani Bowen, another
customer service representative.” [Id. at ¶ 10]. As a result of this rumor mill,
she was “constantly subjected to questions and inappropriate comments from
her co-workers.” [Id. at ¶ 11]. Then, in August 2017, Mr. Bowen sexually
assaulted Ms. Bush at her home. [Id. at ¶ 17]. He was arrested and criminally
charged with (1) rape; (2) various sexual assault crimes; (3) burglary; (4)
assault; and (5) resisting arrest. [Id. at ¶ 18]. He ultimately pled guilty to one
count of sexual assault and was sentenced to prison and lifetime sex-offender
registration. [Id. at ¶ 22].
      Following the sexual assault, Ms. Bush alleges that she faced repeated,
harassing inquiries at work about Mr. Bowen and the criminal charges. [Id.

                                      -3-
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 4 of 26




at ¶ 25].   This harassment aggravated Ms. Bush’s PTSD, anxiety, and
depression, leading her to request FMLA leave. [Id. at ¶ 26]. Despite her
reports, Comcast allegedly failed to address the harassment, thereby “forcing”
Ms. Bush to leave work on June 9, 2018. [Id. at ¶¶ 46-47]. About one week
later, on June 15, 2018, Ms. Bush again requested an FMLA accommodation,
and Comcast responded by putting her on unpaid leave. [Id. at ¶ 48]. Then,
on November 7, 2018, Comcast notified Ms. Bush that her employment would
officially end effective November 14, 2018. [Id. at ¶ 50]. Ms. Bush exhausted
her administrative remedies with the EEOC, and then filed this lawsuit on
August 13, 2019. [Id. at ¶ 59].
      Ms. Bush asserts claims of unlawful discrimination, failure to
accommodate, hostile work environment, and retaliation under the ADA
(Count 1), Title VII (Count 2), and the PHRA (Count 3).
II.   The Comcast Solutions program, and Comcast’s motion to
      compel arbitration.
      Comcast asserts that Ms. Bush accepted an arbitration agreement as a
condition of her employment, and that her claims under the ADA, Title VII,
and the PHRA fall within the scope of that agreement. According to Comcast,
Ms. Bush received an offer letter before her first day of employment, sent
digitally through Comcast’s “Welcome Portal,” which she accessed using a login
and password unique to her.       [ECF 9, p. 2].   The offer letter included a
paragraph about Comcast’s “Comcast Solutions” ADR program, which
purports to require mandatory, binding arbitration of employment-related
disputes. [ECF 7-2, pp. 29-30]. That paragraph stated:
      COMCAST SOLUTIONS
      Comcast has a dispute resolution program for its employees,
      known as Comcast Solutions, which provides a three-step process
      (facilitation, mediation and binding arbitration) for resolving a
                                      -4-
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 5 of 26




      variety of workplace legal issues should there be any that arise
      between you and the Company during or after your employment.
      A brochure with information and direction on how to obtain
      additional information related to the program is being provided to
      you along with this offer letter. Please review this information
      carefully, as the program affects the legal rights of both you and
      the Company (including a waiver of the right to bring a civil action
      in federal or state court or before a civil judge or jury, as well as a
      waiver of the right to bring or participate in a class action,
      collective action or representative action). If you cannot locate the
      brochure, have any questions or need additional information
      regarding Comcast Solutions, please call, toll free, 855-838-4180,
      or email to [address]. By accepting this offer of employment with
      the Company and signing below, you acknowledge that you
      understand the terms of the Comcast Solutions program and also
      acknowledge that both you and the Company agree to participate
      in and be bound by the terms of the Comcast Solutions program.
See [ECF 7-2, pp. 29-30; ECF 9, p. 3].
      Comcast contends that Ms. Bush electronically signed her offer letter
and checked a box stating “I Accept.” [ECF 26, pp. 2-3]. As referenced in the
offer letter itself, below the link to the offer letter on Comcast’s portal was a
notice that stated, “Within your Offer Letter, you will find details about our
Comcast Solutions program. To learn more about the program, please click
the link below to download and save a copy of the brochure for your records.”
[ECF 7-2, pp. 29, 32]. The brochure stated that “[b]y accepting employment
with Comcast, you are agreeing that you and the company will be bound by the
Comcast Solutions program for covered legal claims. Upon returning your
signed offer to the company, you will be automatically enrolled in Comcast
Solutions.” [Id. at p. 42]. The brochure also urged Ms. Bush to “read the
Comcast Solutions Guide, DRO rules, and FAQs to ensure you fully
understand the Comcast Solutions program prior to accepting employment
with the company.” [Id.].
                                       -5-
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 6 of 26




       Additionally, Comcast claims that, while employed by the company, Ms.
Bush was required to acknowledge the Comcast Code of Conduct and Employee
Handbook each year. [ECF 9, p. 8]. The documents submitted by Comcast
reflect that she did so twice, in 2017 and 2018. [ECF 7-2, pp. 83-87]. The
acknowledgement form required Ms. Bush to affirm that she “understand[s]
that the Comcast Solutions Program is a mutually-binding contract between
me and Comcast and that my continued employment with Comcast is
confirmation that I am bound by the terms of the Comcast Solutions Program.”
[Id. at p. 83]. The document is about 1 ½ to 2 pages long. [Id. at pp. 83-84].
       In its motion, Comcast argues that “[b]y commencing employment with
Comcast pursuant to the terms of the Offer Letter and twice confirming her
participation in Comcast Solutions during her employment, Ms. Bush agreed
to arbitrate her employment-related disputes with Comcast.” [ECF 9, p. 5].
III.   Ms. Bush’s declaration, and the parties’ subsequent discovery.
       In response to Comcast’s motion, Ms. Bush submitted a declaration in
which she stated: (1) “I do not recall receiving any documentation or
information from Comcast concerning a mandatory arbitration program or an
agreement to arbitrate,” [ECF 12-1, ¶ 2]; (2) “I never entered into an
arbitration agreement with Comcast and never agreed to arbitrate any claim I
might have against Comcast,” [Id. at ¶ 3]; (3) “During my employment, I was
not made aware that I was, at any point in time, waiving any right to file a
lawsuit in court against Comcast,” [Id. at ¶ 4]; and (4) “From September 12,
2017 through June 2018, I repeatedly requested assistance from Comcast to
deal with my coworkers’ harassment. Each request was denied by Comcast
without an opportunity or offer to take part in any of the three dispute
resolution steps offered through the Comcast Solutions Program and I was told


                                      -6-
          Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 7 of 26




that all of my issues had to be dealt with by the human resources department
in the Comcast Pittsburgh office.” [Id. at ¶ 7].
      Based on these statements, the Court authorized discovery into the
limited issue of “whether [the parties] entered into the purported arbitration
agreement.” [ECF 15, p. 2]. After a subsequent status conference with the
parties, the Court expanded the scope of discovery to include Ms. Bush’s
“material breach” argument, as well. [ECF 23, pp. 14:2-16:17].1 The parties
completed that discovery, including a deposition of Ms. Bush and exchange of
relevant documents, before submitting supplemental briefing on Comcast’s
motion.


1 As the Court explained in its previous Memorandum Order, discovery was
appropriate in this matter because the question of whether Ms. Bush accepted
the arbitration agreement was an inherently “fact-laden dispute” that required
the Court “to venture beyond the four corners of the complaint.” [ECF 15, p.
15]. The Third Circuit has instructed district courts to permit discovery in
such circumstances, but that the discovery must be narrowly tailored to avoid
frustrating the FAA’s interest in speedy dispute resolution. See Guidotti v.
Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 774 (3d Cir. 2013) (“Under
either of those scenarios, a ‘restricted inquiry into factual issues’ will be
necessary to properly evaluate whether there was a meeting of the minds on
the agreement to arbitrate … and the non-movant ‘must be given the
opportunity to conduct limited discovery on the narrow issue concerning the
validity’ of the arbitration agreement[.]”) (internal citations omitted).
       For this same reason, the Court subsequently expanded the scope of
discovery to include Ms. Bush’s “material breach” argument—as it became
clear, during a status conference with the parties, that a factual inquiry would
be necessary to determine (1) whether Ms. Bush demanded that Comcast
arbitrate a covered legal claim; and (2) whether Comcast refused. See [ECF
23, pp. 14:21-15:2] (“[I]t does seem like there could be a chance that there are
some facts that need to be developed with respect to the Plaintiff’s argument
that Comcast materially breached or waived its rights under the Comcast
Solutions program. It appears that Comcast would take the position that
whatever communications that were made by Ms. Bush went more to this
Comcast Listens program as opposed to [the] Comcast Solutions program.”).
                                      -7-
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 8 of 26




      During her deposition, Ms. Bush admitted that she received an offer
letter from Comcast, and testified that she had no “reason to dispute” that the
offer letter she received was the same offer letter produced by Comcast with
its motion to compel. [ECF 26-1, pp. 16:14-17:9, 18:19-23]. She also testified
that she had no “reason to dispute” that she electronically accepted the terms
of her employment outlined in the offer letter, including Comcast Solutions.
[ECF 26-1, pp. 19:20-24]. Finally, Ms. Bush testified that she had no “reason
to dispute” that she had twice acknowledged being bound by Comcast Solutions
in February 2017 and March 2018. [ECF 26-1, pp. 30:6-32:19, Ex. 5, Ex. 6].
      Separately, Ms. Bush also testified that, while employed, she never
sought to assert any legal claim against Comcast through the Comcast
Solutions program.     [ECF 26-1 at p. 11:12-14].      Instead, she asked for
Comcast’s HR representative to mediate her dispute with her co-workers
through a different program, “Comcast Listens,” which permits employees to
report workplace issues involving other employees. [Id. at pp. 10:6-16:5]. Bush
obtained the contact information for Comcast Listens from a handbook that
also contains separate contact information for Comcast Solutions. [Id. at pp.
25:22-27:19].
                          STANDARD OF REVIEW
      To decide whether to compel arbitration, the Court must first determine
whether the alleged agreement is subject to the Federal Arbitration Act and
then determine whether Ms. Bush’s claims are arbitrable under that
agreement. See Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,
401 (1967); Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.
614, 626 (1985). Employment contracts are subject to the FAA. See Circuit
City Store, Inc. v. Adams, 532 U.S. 105, 119 (2001) (“[T]he text of § 1 precludes
interpreting the exclusion provision to defeat the language of § 2 as to all
                                      -8-
           Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 9 of 26




employment contracts. Section 1 exempts from the FAA only contracts of
employment of transportation workers.”); Hudyka v. Sunoco, Inc., 474 F. Supp.
2d 712, 715 (E.D. Pa. 2007) (“Agreements to arbitrate employment disputes,
whether based on federal or state statutory claims, are enforceable under the
Federal Arbitration Act[.]”) (citations omitted).
      When a motion to compel arbitration “is not based on a complaint with
the requisite clarity to establish arbitrability or the opposing party has come
forth with reliable evidence . . . that it did not intend to be bound by the
arbitration agreement,” the Court applies a Rule 56 summary-judgment
standard to decide the motion. Sanford v. Bracewell & Guiliani, LLP, 618 F.
App’x 114, 117 (3d Cir. 2015) (cleaned up). Based on Ms. Bush’s declaration,
the Court indicated its intent to apply a Rule 56 standard to decide Comcast’s
motion and allowed both parties to take limited discovery. [ECF 15, p. 2].
      To prevail under that standard, the moving party—here, Comcast—
must show that “there is no genuine dispute as to any material fact” and that
it is thus entitled to an order compelling arbitration “as a matter of law.” Fed.
R. Civ. P. 56(a). In deciding the motion, the Court must consider the evidence
“in the light most favorable to the party opposing the motion.” A.W. v. Jersey
City Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007). Here, that is Ms. Bush.
                           DISCUSSION & ANALYSIS
      As noted at the outset, Ms. Bush makes three arguments to avoid
enforcement of the alleged arbitration agreement. For the following reasons,
none are ultimately persuasive.
I.    The arbitration agreement is not unconscionable.
      It     is   well-established   that    agreements   to   arbitrate   statutory
discrimination claims in the context of an employment relationship—including
claims under the ADA, Title VII, and the PHRA—are generally valid and
                                            -9-
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 10 of 26




enforceable. See Gilmer, 500 U.S. at 26 (“It is by now clear that statutory
claims may be the subject of an arbitration agreement[.]”); see, e.g., Seus v.
John Nuveen & Co., 146 F.3d 175, 182 (3d Cir. 1998) (Title VII); Zeller-Landau
v. Sterne Agee CRT, LLC, No. 17-3962, 2018 WL 334970, at *5 (E.D. Pa. Jan.
9, 2018) (Title VII & PHRA); Maldonado v. SecTek, Inc., No. 19-693, 2019 WL
3759451, at *9 (E.D. Pa. Aug. 8, 2019) (ADA).
      Moreover, in the case of ADA claims such as Ms. Bush’s primary claim
here, “the plain language of the ADA evinces Congress’s intent to encourage
arbitration, not to preclude it.” Maldonado, No. 19-693, 2019 WL 3759451, at
*9 (citations omitted) (emphasis original); see also Stanton v. Prudential Ins.
Co., No. 98-4989, 1999 WL 236603, at *5 (E.D. Pa. Apr. 20, 1999) (“The plain
language of the statute evidences congressional intent to encourage arbitration
of ADA claims, not to shield them from arbitration.”). Specifically, the ADA
provides: “Where appropriate and to the extent authorized by law, the use of
alternative means of dispute resolution, including ... arbitration, is encouraged
to resolve disputes arising under this chapter.” 42 U.S.C. § 12212. “The
meaning of this language, far from evidencing an intention to preclude
arbitration, can only be interpreted as favoring it.” Bercovitch v. Baldwin Sch.,
Inc., 133 F.3d 141, 150 (1st Cir. 1998). And if this provision is to have effect,
it must be “that litigants can anticipatorily waive a judicial forum for ADA
claims.” Id. (citation omitted).
      Thus, like any agreement covered by the FAA, an agreement to arbitrate
ADA or other federal employment-discrimination claims is subject to the
“liberal federal policy favoring arbitration agreements[.]” Moses H. Cone Mem’l
Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); Kirleis v. Dickie,
McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009) (“It is well


                                     - 10 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 11 of 26




established that the Federal Arbitration Act . . . reflects a strong federal policy
in favor of the resolution of disputes through arbitration.”) (internals omitted).2
      Even so, Ms. Bush argues that this arbitration agreement is both
procedurally and substantively unconscionable. She says that the agreement
is “procedurally unconscionable” because it is a “contract of adhesion drafted
by Comcast and for the sole benefit of Comcast.”          [ECF 12, p. 8].    More
specifically, she contends that she was “unaware of the terms of the alleged
agreement,” “had no ability to modify any of its terms,” and “no opportunity to
consult with counsel of her own.” [Id. at pp. 8-9]. She also contends that “[n]o
one from Comcast explained the Comcast Solutions program to [her], or what
the terms of the Comcast Solutions Program meant.” [Id. at p. 9]. As for
substantive unconscionability, Ms. Bush argues that the Comcast Solutions
program is “unreasonably or grossly favorable” to Comcast because it “contains
a series of provisions that substantively benefit Comcast by limiting the rights
and remedies that Bush would otherwise be entitled to in court,” while “not
provid[ing] Bush with any real benefit.” [Id. at p. 9].




2 Of course, this does not mean “that an arbitration agreement is enforceable
no matter what rights it waives or what burdens it imposes.” Cole v. Burns
Int’l Sec. Servs., 105 F.3d 1465, 1482 (D.C. Cir. 1997) (citation omitted). For
example, “it would be unlawful for an employer to condition employment on an
employee’s agreement to give up the right to be free from racial or gender
discrimination.” Id. (citation omitted). Similarly, “an employee cannot be
required as a condition of employment to waive access to a neutral forum in
which statutory employment discrimination claims may be heard.” Id. Thus,
“[a]t a minimum, statutory rights include both a substantive protection and
access to a neutral forum in which to enforce those protections.” Id. (citation
omitted). As will be discussed here, the Comcast Solutions program provides
adequate access to a neutral arbitrator and does not infringe Ms. Bush’s
substantive protections under any federal anti-discrimination statute.
                                      - 11 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 12 of 26




      The FAA “permits arbitration agreements to be declared unenforceable
upon such grounds as exist at law or in equity for the revocation of any
contract.”   AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)
(cleaned up). Such grounds include “generally applicable contract defenses,
such as fraud, duress, or unconscionability.” Id. (cleaned up). The Court
determines the applicability of these defenses with reference to Pennsylvania
law. See Century Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584
F.3d 513, 522 (3d Cir. 2009) (“To determine whether the parties have agreed
to arbitrate, we apply ordinary state-law principles that govern the formation
of contracts.”) (cleaned up).
      Under Pennsylvania law, courts will find contracts to be unconscionable,
and decline to enforce them, when there is “a lack of meaningful choice in the
acceptance of the challenged provision and the provision unreasonably favors
the party asserting it.” Salley v. Option One Mortgage, 925 A.2d 115, 119 (Pa.
2007) (citation omitted).       The party challenging the enforceability of a
purported contract—here, Ms. Bush—bears the burden to show that both the
procedural (“lack of meaningful choice”) and substantive (“unreasonably
favors”) prongs of unconscionability are met.       Id. at 120.   The “ultimate
determination of unconscionability is for the courts.” Id. (citations omitted).
But “where material facts are disputed . . . fact finding may be necessary.” Id.
(citations omitted); see RESTATEMENT (SECOND) OF CONTRACTS § 208, cmt. f
(“[T]he determination is made ‘as a matter of law,’ but the parties are to be
afforded an opportunity to present evidence as to commercial setting, purpose
and effect to aid the court in its determination.”); 13 Pa. C. S. § 2302 (“When it
is claimed … that the contract or any clause thereof may be unconscionable the
parties shall be afforded a reasonable opportunity to present evidence … to aid
the court in making the determination.”).
                                       - 12 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 13 of 26




      Ms. Bush first argues that the arbitration agreement here satisfies the
“procedural” prong of the unconscionability analysis because it is a “contract of
adhesion.” An adhesion contract is a standardized contract, often offered on a
“take-it-or-leave-it basis.” Nino v. Jewelry Exch., Inc., 609 F.3d 191, 202 (3d
Cir. 2010).   The arbitration agreement here may certainly have been an
adhesion contract, but that doesn’t necessarily make it procedurally
unconscionable. See Salley, 592 A.2d at 127 (“[M]erely because a contract is
one of adhesion does not render it unconscionable and unenforceable as a
matter of law.”) (citations omitted). A more searching inquiry of the parties’
respective bargaining positions, level of sophisticiation, and opportunity to
review an arbitration agreement are all relevant considerations in determining
whether the process was unfair.       See Seus, 146 F.3d at 184 (“Unequal
bargaining power is not alone enough to make an agreement to arbitrate a
contract of adhesion.”). The Court here, though, doesn’t have to engage in this
searching inquiry, because it’s clear that Ms. Bush’s argument fails on the
second prong.
      That is, the Comcast Solutions program is not substantively
unconscionable. Ms. Bush argues that the program unfairly limits her right to
seek remedies in court. But it doesn’t—or at least she doesn’t identify any
specific way in which it does.
      As a starting point, the Supreme Court has rejected the sort of
“generalized attacks on arbitration” that “rest on suspicion of arbitration as a
method of weakening the protections afforded in the substantive law to would-
be complainants.”    Gilmer, 500 U.S. at 30 (cleaned up).         This includes
speculation “that arbitration panels will be biased[,]” or concerns about
matters such as the “more limited” discovery available in arbitration, the lack


                                     - 13 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 14 of 26




of “written opinions” accompanying arbitration decisions, and “[m]ere
inequality in bargaining power” between parties. Id. at 30-33.
      Here, as noted, Ms. Bush offers only generalized concern that the
Comcast Solutions program contains “a series of provisions” (which Ms. Bush
does not identify) that “substantially benefit” Comcast by “limiting the rights
and remedies that Bush would otherwise be entitled to in court.” [ECF 12, p.
9]. If the agreement does contain such provisions, the Court cannot find them.
Under the program:
      ▪ Preliminary steps of “review/facilitation” and “mediation” are “not a
        mandatory prerequisite before moving to arbitration,” and either
        party may request to skip those steps.
      ▪ The arbitration provision of Comcast Solutions is binding on both
        Comcast and Ms. Bush. Either Comcast or an employee may initiate
        a claim by completing a “Comcast Solutions Initial Filing Form” or
        any “alternative document” identifying “the specific legal claims being
        pursued.”
      ▪ When a dispute is initiated by either party, the parties will mutually
        select a “neutral arbitrator” through a specified dispute resolution
        organization. The organization is selected based on geography.
      ▪ The arbitration is to be held “as soon as possible” and “at a location
        that is as convenient to the employee’s work location . . . as
        practicable[.]” The employee is excused from absences on the day(s)
        of the arbitration and will receive regular pay.
      ▪ Just as in court, employees may be represented in the arbitration by
        attorneys of their choice. As in court, this is at their own cost. But
        Comcast will also reimburse the employee for $1,500 in attorneys’
        fees, unless the claim is determined by the arbitrator to be frivolous.
      ▪ Comcast covers the full cost of arbitration, except for an $150
        “initiation fee,” which the initiating party is required to pay. The
        selected arbitrator will not be told that Comcast is covering the
        majority of arbitration costs. The $150 fee will be reimbursed by
        Comcast if the arbitrator “ultimately awards in the Participating
        Employee’s favor, in whole or in part[.]”


                                    - 14 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 15 of 26




      ▪ The arbitrator will “apply applicable federal, state[,] or local law in
        assessing the merits of the Claim(s) and will determine the rules of
        evidence.” The parties will be permitted to submit post-hearing
        briefing, and the arbitrator will issue a written opinion.
      ▪ The arbitrator is “authorized to award any damages, attorney’s fees[,]
        or equitable relief that would be available through a court” except for
        “class or collective relief.”
      ▪ The arbitrator’s decision is “final and binding” and “may be enforced
        by a court.”
      ▪ Comcast “strictly prohibits retaliation” against any employee who
        submits a claim or participates as a witness in good faith.
[ECF 7-2, pp. 52-56].
      On its face, Comcast Solutions appears to establish a fair, neutral
arbitration process that applies equally to Comcast and does not impose undue
costs or burdens (beyond those that would be attendant to any litigation) on
complaining employees. Nor does the arbitration provision purport to limit
Ms. Bush’s statutory rights. See Cole, 105 F.3d at 1482 (explaining that, while
employer-employee arbitration agreements are enforceable, “it would be
unlawful for an employer to condition employment on an employee’s agreement
to give up the right to be free from racial or gender discrimination.”) (citation
omitted).
      In fact, the selected arbitrator is directed to “apply applicable federal,
state[,] or local law,” and is empowered to issue a binding award of “any
damages, attorney’s fees[,] or equitable relief that would be available through
a court.” [ECF 7-2, pp. 54]. The lone exception is an exclusion of any “class or
collective relief,” which Ms. Bush does not seek and which the Supreme Court
has held may be a permissible limitation under certain conditions. See Gilmer,
500 U.S. at 32; Underwood v. Chef Fransico/Heinz, 200 F. Supp. 2d 475, 480
(E.D. Pa. 2002) (“The Gilmer Court further ruled that the inability of plaintiff
to obtain broad equitable relief through the use of a class action did not make

                                     - 15 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 16 of 26




the arbitral forum insufficient to press his claims of age discrimination.”)
(citation omitted).3
      This is a fair arbitration procedure. Indeed, several other district courts
have specifically considered the Comcast Solutions program and found it to be
enforceable. See, e.g. Azeveda v. Comcast Cable Commc’ns LLC, No. 19-1225,
2019 WL 5102607, at *7 (N.D. Cal. Oct. 11, 2019) (“Plaintiff misunderstands
the standard. Through his electronic acknowledgment, he did expressly
consent to the Program and agreed to the updated arbitration provisions. . . .
Accordingly, Plaintiff is bound by the [Comcast Solutions] Program.”);
Lancaster v. Comcast Commc’ns Mgmt. LLC, No. 16-14446, 2017 WL 3616494,
at *5 (E.D. Mich. Aug. 23, 2017); Garcia v. Comcast Cable Commc’ns Mgmt.
LLC, No. 16-2975, 2017 WL 1210044, at *2 (N.D. Cal. Mar. 31, 2017);
Whitehead v. Comcast Corporation, No. 15-2548, 2015 WL 13744598, at *4
(W.D. Tenn. Dec. 14, 2015).
      In any event, Ms. Bush has failed to cite or identify any of the “series of
provisions” that she believes unduly favor Comcast. If such provisions do exist,
it was her burden to direct them to the Court’s attention and explain why they
are unsconsionable. See DeShields v. Int’l Resort Props. Ltd., 463 F. App’x 117,
120 (3d Cir. 2012) (“If factual support for DeShields’s claim existed in the
record, it was incumbent upon her to direct the District Court’s attention to
those facts.”); Bernard v. Webb-McRae, et al., No. 17-7030, 2020 WL 1329934,
at *2 (D.N.J. Mar. 23, 2020) (“It is not the Court’s responsibility to sift through
the record in order to make Plaintiff’s arguments for him.”) (citation omitted).
      In conclusion, the purported arbitration agreement is not substantively
unconscionable because it does not favor either party, hinder either party’s

3Because Ms. Bush does not assert any class-action claims, the Court makes
no finding on whether this particular limitation is enforceable.
                                      - 16 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 17 of 26




substantive rights, or limit remedies unfairly. Thus, while Comcast Solutions
may well be a “contract of adhesion,” it is not unconscionable or otherwise
unenforceable under Pennsylvania law. See Salley, 592 A.2d at 127.
II.   Ms Bush manifested an intent to be bound by the Comcast
      Solutions arbitration agreement.
      Having determined that Comcast Solutions is not unconscionable, the
next question is whether Ms. Bush agreed to it. Ms. Bush argues that her
online acceptances of the offer letter and annual policy acknowledgments were
not effective manifestations of intent to be bound by the program. The Court
disagrees.
      “The first element of the test for enforceability of a contract is whether
both parties manifested an intention to be bound.”       Am. Eagle Outfitters v.
Lyle & Scott Ltd., 584 F.3d 575, 582 (3d Cir. 2009) (citations omitted). To
assess the intent of parties to make a contract, a court looks not to their inward,
subjective intent but to “the intent a reasonable person would apprehend in
considering the parties’ behavior.” Id. (citation omitted). Thus, “a true and
actual meeting of the minds is not necessary to form a contract.” Id. (citation
omitted). Objective manifestations of intent control.
      “To form an enforceable contract, there must be an offer, acceptance and
consideration.”   Hudyka, 474 F. Supp. 2d at 716 (citation omitted).            Of
relevance here, “[w]ithout knowing the terms of the contract, one cannot accept
them.” Id. (citation omitted). “Therefore, an employee cannot validly agree to
arbitrate his claims unless he has been advised of the arbitration terms.” Id.;
see also Watson v. ScotlandYard Sec. Servs., Ltd., No. 12-1156, 2013 WL
5676771, at *2 (W.D. Pa. Oct. 18, 2013) (Bissoon, J.) (“Plaintiffs Watson and
Moon cannot have entered into a valid contract with ScotlandYard if they had



                                      - 17 -
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 18 of 26




never actually received the employee manual that contained the arbitration
policy.”).4
       Ms. Bush admitted during her deposition—and Comcast has submitted
extrinsic evidence to establish—that she did, in fact, acknowledge and accept
the arbitration policy through Comcast’s online “Welcome Portal.” [ECF 26-1,
pp. 30:2-32:19, Ex. 5; ECF 7-2, pp. 29-30]. She did so both when she accepted
her offer letter and again, twice, when she annually acknowledged her
understanding “that the Comcast Solutions Program is a mutually-binding
contract between me and Comcast and that my continued employment with
Comcast is confirmation that I am bound by the terms of the Comcast Solutions
Program.” [ECF 7-2, pp. 83-87; ECF 26-1, pp. 30:2-32:19]. To the extent Ms.
Bush still relies on her earlier declaration to suggest otherwise, her subsequent
deposition testimony controls. See In re CitX Corp., Inc., 448 F.3d 672, 679 (3d
Cir. 2006) (“We perceive no principle that cabins sham affidavits to a particular
sequence. … [C]ross-examining the affiant in a later deposition seems the
better way to find the flaws in a bogus affidavit.”).
       Click-based web agreements of this kind are “routinely enforced by the
courts.” HealthplanCRM, LLC v. AvMed, Inc., ___ F. Supp. 3d ___, No. 19-
1357, 2020 WL 2028261, at *18 (W.D. Pa. Apr. 28, 2020) (Ranjan, J.). And both


4 See also Quiles v. Fin. Exch. Co., 879 A.2d 281, 286 (Pa. Super. Ct. 2005)
(“Without receipt or delivery of the Handbook which was the only document
containing the relevant arbitration provisions, Quiles was unable to knowingly
and voluntarily waive all other means of dispute resolution.”) (citation
omitted); Carfagno v. Ace, Ltd., No. 04-6184, 2005 WL 1523530, at *10 (D.N.J.
June 28, 2005) (“[T]he employment application clearly informed each employee
that the detailed policies were available to each applicant for inspection. …
Plaintiffs adduced no evidence that they were denied access to the detailed
arbitration policy or that they did not understand the arbitration policy.”)
(internal citations omitted).
                                      - 18 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 19 of 26




acceptances were enough to place Ms. Bush on notice of the Comcast Solutions
program and its key terms. The offer letter that Ms. Bush “acknowledged” and
e-signed stated that “[b]y accepting this offer of employment with the Company
and signing below, you acknowledge that you understand the terms of the
Comcast Solutions program and also acknowledge that both you and the
Company agree to participate in and be bound by the terms of the
Comcast Solutions program.” [ECF 7-2, p. 29] (emphasis added). More
importantly, the same offer letter advised Ms. Bush of the primary
consequence of giving her assent:
      Comcast has a dispute resolution program for its employees,
      known as Comcast Solutions, which provides a three-step process
      (facilitation, mediation and binding arbitration) for resolving
      a variety of workplace legal issues should there be any that arise
      between you and the Company during or after your employment.
      A brochure with information and direction on how to obtain
      additional information related to the program is being provided
      to you along with this offer letter. Please review this information
      carefully, as the program affects the legal rights of both you and
      the Company (including a waiver of the right to bring a civil
      action in federal or state court or before a civil judge or
      jury, as well as a waiver of the right to bring or participate
      in a class action, collective action or representative
      action).
[Id.] (emphasis added).
      Located below the link to Ms. Bush’s offer letter on Comcast’s portal was
a notice that “[w]ithin your Offer Letter, you will find details about our
Comcast Solutions program. To learn more about the program, please click
the link below to download and save a copy of the brochure for your records.”
[Id. at p. 32]. The linked brochure included a thorough explanation of the
Comcast Solutions program that, once again, warned Ms. Bush that she would
“waive the right to a civil action or a jury trial for any covered claims” and


                                     - 19 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 20 of 26




explained that both Ms. Bush and Comcast would be “bound by the final
decision of the arbitrator.” [Id. at p. 42]. The brochure then urged Ms. Bush
to “read the Comcast Solutions Guide, DRO rules, and FAQs to ensure you
fully understand the Comcast Solutions program prior to accepting
employment with the company.” [Id.]. A FAQ in the brochure identified
“allegations of unlawful discrimination or harassment based on a protected
category” as falling within the Comcast Solutions program. [Id. at p. 43].
      Other courts in this Circuit have held that the acknowledgement of
language such as this is sufficient to create a binding arbitration agreement.
See, e.g., Oliver v. Nordstrom King of Prussia, No. 10-5340, 2010 WL 5121966,
at *2 (E.D. Pa. Dec. 14, 2010) (holding a new employee’s signature on the
employment policy stating, “[m]y signature below acknowledges that I am
aware of and agree to abide by the Company’s Dispute Resolution Program”
created enforceable contract); JPMorgan Chase & Co. v. Custer, No. 15-6288,
2016 WL 927339, at *1 (D.N.J. Mar. 10, 2016) (enforcing acknowledgement
that by “signing below I acknowledge and agree that I have read and
understand the Binding Arbitration Agreement, have accepted its terms and
understand that it is a condition of my employment with JPMorgan Chase”).
      This is also not a case in which Ms. Bush did not have access to a copy of
the arbitration policy—her offer letter was accompanied by a prominent link
to the detailed Comcast Solutions brochure. Compare to Hudyka, 474 F. Supp.
2d at 716-718 (holding no arbitration agreement formed where employee did
not receive email that referenced the policy, employer could not show that the
employee ever had access to the terms of the agreement, and the agreement
itself was ambiguous because it stated only that either party “can request
arbitration” and the “employee has the option to proceed to . . . [a]rbitration”);
see also Quiles, 879 A.2d at 283; Watson, 2013 WL 5676771, at * 2.
                                      - 20 -
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 21 of 26




      Ms. Bush argues that, even if she agreed to something, the terms of that
agreement are “not sufficiently definite to be enforced” because “to get a full
grasp of the Comcast Solutions program, one must review five separate
documents: the Employee Handbook, Comcast Solutions Brochure, Comcast
Solutions Program Guide, Comcast Solutions Frequently Asked Questions,
and Comcast new Hire Guide.” [ECF 27, p. 3].         She also argues that “even
after all these documents are reviewed it is still not clear what claims are
covered under Comcast Solutions[.]” [Id.].
      The Court disagrees, at least as it relates to Ms. Bush’s claims here.
Whether or not that characterization would be true as to certain edge cases, it
is clear, and was made reasonably clear to Ms. Bush, that the Comcast
Solutions program covers discrimination claims of the kind at-issue here.
Indeed, the materials Comcast provided Ms. Bush, or directed her to, said so
explicitly.
      Ms. Bush’s claim that she was reasonably unaware of having agreed to
forego her right to file a lawsuit is particularly unconvincing. That aspect of
Comcast Solutions was clear from her offer letter itself, which warned her that
she should review the terms of the program carefully because they “include[ed]
a waiver of the right to bring a civil action in federal or state court or before a
civil judge or jury, as well as a waiver of the right to bring or participate in a
class action, collective action or representative action.” [ECF 7-2, p. 29].
      Thus, to be fully aware of the relevant terms of the Comcast Solutions
program, and certainly to be aware that she was waiving her right to bring a
lawsuit of this kind, Ms. Bush only needed to review her offer letter (which
advised her that she would be giving up her rights to file a lawsuit) and the
brochure that the offer letter linked to and cautioned her to review (which
clarified that discrimination claims were covered by the program). Ms. Bush
                                      - 21 -
        Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 22 of 26




then acknowledged, twice, that she was bound by the Comcast Solutions
program during her tenure with Comcast.
       Given these facts, the Court finds that Ms. Bush objectively manifested
an intent to be bound by the Comcast Solutions program when she accepted
the terms of her offer letter and then reaffirmed her acceptance of those terms
each year of her employment.
III.   Comcast did not materially breach the arbitration agreement.
       Finally, Ms. Bush contends that Comcast materially breached its own
obligations under the Comcast Solutions program by failing to “provide [her
with] a process through which claims can be raised and resolved in a prompt
and efficient manner.” [ECF 27, p. 4]. According to Ms. Bush, this “material
breach” voided the arbitration agreement and now excuses her from complying
with its terms.
       Ms. Bush is correct that a material breach that goes directly to the
essence of a contract generally excuses the non-breaching party from
continuing its duties under the contract. See LJL Transp., Inc. v. Pilot Air
Freight Corp., 962 A.2d 639, 652 (Pa. 2009). And, in this context, the Court
agrees that an employer “cannot compel [a plaintiff] to honor an arbitration
agreement of which it is itself in material breach.”        Nadeau v. Equity
Residential Properties Mgmt. Corp., 251 F. Supp. 3d 637, 642 (S.D.N.Y. 2017)
(cleaned up). In other words, “when an employer enters into an arbitration
agreement with its employees, it must itself participate in properly initiated
arbitration proceedings or forego its right to compel arbitration.” Id. (cleaned
up). To hold otherwise “would set up a perverse incentive scheme. Employers
. . . would have an incentive to refuse to arbitrate claims brought by employees
in the hope that the frustrated employees would simply abandon them.” Brown
v. Dillard’s, Inc., 430 F.3d 1004, 1012 (9th Cir. 2005).
                                      - 22 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 23 of 26




      Thus, Ms. Bush is right when she argues that Comcast Solutions is, and
must be, a two-way street. If an employee demands to arbitrate, Comcast must
either do so or risk forfeiting its right to compel arbitration when the employee
later sues. But Comcast did not breach the arbitration agreement here because
Ms. Bush did not make any demand that would trigger the Comcast Solutions
program.
      To be clear, in reaching that conclusion, the Court puts little weight on
the formal distinction between the Comcast Listens and Comcast Solutions
programs that Comcast urges the Court to adopt. “Arbitration demands are
not subject to formalistic requirements, nor are they comparable to pleadings
in federal court.” Nadeau, 251 F. Supp. 3d at 642. If Ms. Bush had demanded
to mediate or arbitrate a potentially covered legal claim against Comcast, it
would be Comcast’s responsibility to recognize that the demand should have
been directed to the Comcast Solutions program and refer her in that direction.
      But during her deposition, Ms. Bush testified that she did not demand
to mediate or arbitrate any claim against Comcast. Rather, she asked Comcast
(through Comcast Listens) to facilitate a discussion between herself and the
employees she alleged were harassing her, in an effort to resolve those issues.
On this distinction, her testimony was clear:
            Q: Sure. I’m asking why you believe that Comcast breached
            the arbitration agreement?
            A: Because they didn’t assist when I asked them to,
            according to what they stated.
            Q: What they stated where?
            A: In the handbook.
            Q: Are you specifically referring to any portion of the
            handbook?



                                     - 23 -
Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 24 of 26




    A: I can’t quote it, per se, but I do know when we have a
    complaint, when we file a complaint, there’s a certain
    process we go through.
    Q: Are you talking about filing a complaint with Comcast
    Listens or Comcast Solutions?
    A: Listens.
    ...
    Q: So I want to talk specifically about your request for
    mediation. You said you made multiple requests. So you
    made multiple requests for mediation to the four people that
    you referenced; is that right?
    A: Yes.
    Q: All of those requests for mediation related to a request
    that you sit down with the young ladies, as you put it; is that
    right?
    A: Yes.
    ...
    Q: So just to be perfectly clear, you made multiple mediation
    requests. Every request was for an opportunity to sit down
    with Ms. Johnston, Ms. Dietz, and Ms. Bradley to discuss
    various issues; is that fair?
    A: Yes.
    ...
    Q: Did you make any other requests for mediation, than
    those we have already discussed?
    A: No.
    Q: Was it your understanding that human resources would
    facilitate that mediation with those three individuals?
    A: Yes.
    Q: Were you ever offered an opportunity to meet with any of
    those individuals?
    A: Yes.
    Q: With whom?
    A: Kimberly Johnston.
                             - 24 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 25 of 26




            Q: Did you meet with Ms. Johnston?
            A: No.
            Q: Why not?
            A: After speaking with my therapist and the (inaudible) ones
            of the situation, it was advised that – no longer to interact
            with her.
[ECF 26-1, pp. 10:6-16:5].
      Given this testimony, the Court sees no indication that Ms. Bush ever
made a request to resolve a legal claim against Comcast that was rebuffed. Ms.
Bush has otherwise offered no evidence that she specifically made a demand
to mediate or arbitrate any claims as against Comcast. And while Comcast’s
alleged failure to investigate or address the conduct of Ms. Bush’s co-workers
may well be evidence to support Ms. Bush’s discrimination or hostile work
environment claims, it was not a breach of the arbitration agreement.5
      Finally, Ms. Bush argues that Comcast breached its obligations under
the Comcast Solutions program merely by failing to protect Ms. Bush from
harassment or discrimination, presumably by invoking the arbitration
program against itself. [ECF 12, p. 4-5; ECF 27, p. 3-4]. This argument is
unpersuasive, as Ms. Bush is “essentially bootstrapping the conduct for which
[she] is suing [Comcast] into a separate reason for voiding the arbitration
clause.” W. Hosps. Fed. Credit Union v. E.F. Hutton & Co., 700 F. Supp. 1039,
1042 (N.D. Cal. 1988). If such an argument were permissible, courts could not


5 While Ms. Bush testified during her deposition that she initially “thought
Comcast Listens and Comcast Solutions were the same thing,” [ECF 26-1, pp.
11:15-18], this is besides the point. The focus of the inquiry is on Comcast, and
whether it breached its obligations—i.e., whether Comcast was ever presented
with a demand to arbitrate a legal claim against it and refused. Because Ms.
Bush never demanded arbitration of any claim against Comcast, Comcast did
not breach its contract, regardless of whether Ms. Bush understood the formal
distinction between Comcast Listens and Comcast Solutions.
                                     - 25 -
       Case 2:19-cv-01004-NR Document 29 Filed 07/22/20 Page 26 of 26




compel arbitration in any discrimination case in which the employer does not
recognize that it violated the law and offer to refer the matter to arbitration.
As detailed above, that is not what courts have done.
      As a result, the Court finds that Comcast did not materially breach the
arbitration agreement, and so Ms. Bush must still abide by her own obligations
under that agreement.
                                CONCLUSION
      For all the reasons discussed above, the Court will grant Comcast’s
motion and compel Ms. Bush to arbitrate her claims. The Court will then
dismiss, rather than stay, this case as all Ms. Bush’s claims are arbitrable and
neither party has requested a stay. See Somerset Consulting, LLC v. United
Capital Lenders, LLC, 832 F. Supp. 2d 474, 490 (E.D. Pa. 2011) (“[N]either
plaintiffs nor defendants have requested that we stay the action pending
arbitration. We will accordingly dismiss plaintiffs’ amended complaint and
close this case.”); Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th
Cir. 1992) (“The weight of authority clearly supports dismissal of the case when
all of the issues raised in the district court must be submitted to arbitration.”)
(citations omitted).

DATE: July 22, 2020                  BY THE COURT:

                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




                                      - 26 -
